Per Curiam :
These two cases were argued together. The main facts are common to both. The cases were tried before the judge, without a jury, under the act of April 22, 1871.
We are clearly of opinion that the learned judge gave a correct construction to the trust deed. Any other would be doing violence to the plain import of its language.
Mrs. Jane E. Henderson paid for the é acres and 109 perches of land, and owned it. The possession of her husband after her death was as tenant by the curtesy only. The possession after-w ards taken and held by Maclay saved the trust under the statute.
Judgment in each case affirmed.